DISMISS; and Opinion Filed October 10, 2014.




                                          SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01178-CV

                       RAN SHNITZER, Appellant
                                V.
          NATURAL ENERGY PARTNERS, LLC, STEVE WHEELER,
     JOSEPH SHANE JACKSON, MARILYN WHEELER, DENISE CLAUDIO,
  RON WALKER, CO & G PRODUCTION GROUP, LLC, DIAMOND PRODUCTION
  GROUP, LLC, AND GRACE EXPLORATION & DEVELOPMENT, LLC, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-06718-B

                            MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                  Opinion by Justice O’Neill
       Before the Court is appellant’s motion for voluntary dismissal of appeal. Appellant no

longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Michael J. O'Neill/
                                                 MICHAEL J. O’NEILL
                                                 JUSTICE

141178F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RAN SHNITZER, Appellant                            On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas.
No. 05-14-01178-CV        V.                       Trial Court Cause No. CC-10-06718-B.
                                                   Opinion delivered by Justice O’Neill.
NATURAL ENERGY PARTNERS, LLC,                      Justices Lang-Miers and Brown,
STEVE WHEELER, JOSEPH SHANE                        participating.
JACKSON, MARILYN WHEELER,
DENISE CLAUDIO, RON WALKER,
CO & G PRODUCTION GROUP, LLC,
DIAMOND PRODUCTION GROUP, LLC,
AND GRACE EXPLORATION &
DEVELOPMENT, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees NATURAL ENERGY PARTNERS, LLC, STEVE
WHEELER, JOSEPH SHANE JACKSON, MARILYN WHEELER, DENISE CLAUDIO, RON
WALKER, CO & G PRODUCTION GROUP, LLC, DIAMOND PRODUCTION GROUP,
LLC, AND GRACE EXPLORATION & DEVELOPMENT, LLC recover their costs of this
appeal from appellant RAN SHNITZER.


Judgment entered this 10th day of October, 2014.




                                             –2–